Citation Nr: 1550253	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to an increased initial rating in excess of 10 percent for left knee chondromalacia.

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a lumbar strain.

4.  Entitlement to an increased initial rating in excess of 30 percent for headaches.

5.  Entitlement to a total disability based on individual unemployability (TDIU).

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, and sleep deprivation.    



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision, an April 2014 rating decision, and a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran originally requested a Board hearing in his Form 9 received in May 2014.  The Veteran's representative withdrew his request for a hearing in a December 2014 submission.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Veteran's Appeals to Board of Veterans' Appeals were received on April 2014, April 2015, and June 2015, unless the Veteran states otherwise, any additional evidence submitted by the Veteran or his representative may be considered by the Board in the first instance.  See BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly received-evidence sent by the Veteran or their representative, but only for claims appealed on or after February 2, 2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased initial rating in excess of 10 percent for right knee arthritis, and entitlement to an increased initial rating in excess of 10 percent for left knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2015 statement, the Veteran's representative indicated the desire to withdraw the Veteran's appeal for service connection for a sleep disorder, to include sleep apnea, and sleep deprivation.    
 
2.  It was factually ascertainable beginning from January 2013, that the Veteran's residuals of a lumbar strain, was productive of moderate limitation of motion and limited forward flexion of greater than 30 degrees, but not greater than 60 degrees.

3.  Ankylosis, incapacitating episodes of intervertebral disc syndrome requiring bed rest for at least 4 weeks but less than 6 weeks during the past 12 months has not been shown throughout the appeal period.  

4.  The Veteran's headaches are manifested by frequent attacks which are productive of severe economic inadaptability.

5.  The Veteran's disabilities preclude him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for withdrawal for the issue of service connection for a sleep disorder, to include sleep apnea, and sleep deprivation have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
2.  Beginning from January 2013 the criteria for an effective date for the grant of a 20 percent rating for residuals of a lumbar strain have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5010, 5237 (2015).

3.  The criteria for an initial 50 percent disability rating for headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

With regard to the Veteran's claim of TDIU, the Board is granting in full that benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist for the assignment of TDIU was harmless and will not be further discussed.

The Veteran's claim for an increased evaluation for his headaches arises from a disagreement with an initial rating decision in April 2014, which granted service-connection for headaches at 30 percent disabling.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's claim for an increased evaluation for the residuals of a lumbar strain requires generic VCAA notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in February 2011, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation for his lumbar spine as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The February 2011 VCAA letter was sent prior to the rating decision denying an increased evaluation for the residuals of lumbar strain in August 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Social Security Administration (SSA), and private medical records have also been associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In June 2011, VA provided the Veteran with a VA joints examination, and in October 2013 a headache Disability Benefits Questionnaire (DBQ) and obtained a medical opinion addressing the extent of the Veteran's disabilities and the impact to the Veteran's daily activities.  The examinations and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Sleep Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In August 2015, the Veteran's representative submitted a statement indicating the desire to withdraw his appeal for service connection for a sleep disorder.  This statement has been accepted as the Veteran's withdrawal of the substantive appeal as to that issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for a sleep disorder; hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the claim of entitlement to service connection for a sleep disorder and it is dismissed.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Strain

The Veteran has been assigned a 10% rating for his residuals of a lumbar spine strain, under Diagnostic Code 5010, effective from October 1996.  The Veteran filed for an increased evaluation on February 2011.  

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 in turn provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the 

thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a Diagnostic Codes 5235 to 5243. 

 Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in 

functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  For the below reasons, the Board finds that the Veteran's lumbar spine strain is more appropriately rated under Diagnostic Code 5237 due to his limitation of motion.

Private medical x-rays from March 2011 are of record.  The Veteran's clinical history was noted as low back pain.  The private physician found that the Veteran's lumbar vertebral bodies were normal in height and alignment, there was no significant narrowing of the disc spaces, the pedicles were intact, sacroiliac joints were normal, there was no spondylolysis, and no calcified renal stones.  Mild osteoarthritic changes were noticed with the osteophytes at multiple levels.  The Veteran was given an impression of mild osteoarthritis.  

In June 2011 the Veteran underwent a VA joints examination.  The Veteran complained of progressive tightness and pain in his lower back, and stated that his pain has been a constant ten out of ten for the last few years.  The Veteran's medical history was negative for hospitalization or surgeries due to his spine.  In a review of symptoms, the Veteran denied any urinary problems, fecal incontinence, erectile dysfunction, numbness, or leg or foot weakness.  The examination report shows that the Veteran suffered from a history of fatigue, decreased motion, stiffness, weakness, spasms, and spine pain.  The Veteran's pain was described as sharp, constant, severe pain, which occurred daily.  The Veteran did not experience any incapacitating episodes of spinal disease, did not use an ambulatory device, and was unable to walk a mile.  Lumbar lordosis, flattening, revers lordosis, scoliosis and ankylosis were all negative.  Range of motion testing revealed flexion to 90 

degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and there was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion, nor was there any additional limitation after three repetitions of range of motion.  The Veteran did not exhibit abnormal lower left or lower right sensory function.  The examiner determined that the Veteran's lumbar strain had no effects on his occupational functioning, and that his lumbar strain affects his ability to walk, stand, lift, and carry.  The examiner determined that the Veteran suffered from a moderate level of impairment due to his lumbar spine strain.

A May 2012 VA primary care note shows treatment to the Veteran's spine.  The Veteran stated that he suffered from sharp chronic lower back pain.  The Veteran reported that his pain was an eight out of ten, and that his back pain affected his ability to sleep, daily activities, physical activity, and walking.  The Veteran stated that lifting, sitting, standing, and walking triggered his pain. 

A January 2013 physical medicine and rehabilitation, independent medical evaluation from a private provider is of record.  The physician reviewed the Veteran's March 2011 X-rays, which revealed mild osteoarthritis.  The physician also noted the Veteran's past medical history.  With regard to the Veteran's back, the physician reported that the Veteran had mid back pain, and low back pain radiating into his legs with numbness and tingling.  The Veteran stated that his overall pain level, including his headaches, and neck pain was a ten out of ten.  The physician reported that activities such as prolonged sitting, standing, walking, bending, and lifting aggravates his pain.  The physician noted that after the Veteran's military retirement he performed office or sedentary work, working in telecommunication and insurance sales.  The Veteran was unemployed at the time of his review.  The physician noted that the Veteran was last employed in December 2012 as a contract government employee in administrative services.  The physician noted muscle spasms in the lumbar paraspinal.  The Veteran exhibited flexion to 40 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right rotation to 5 degrees, and left rotation to 5 degrees.  In 

assessment, the physician found probable lumbar radiculopathy based upon muscle weakness in the right anterior tibialis and extensor hallucis along with the absent right ankle reflex.  The physician noted that an MRI and EMG would further delineate those issues.  The physician concluded that the Veteran's condition had worsened since his June 2011 VA examination.

Based on the evidence of record, specifically, the Veteran's forward flexion to 40 degrees, and combined 80 degrees range of motion of the thoraolumbar spine, the Board finds that beginning from January 2013, a 20 percent rating is warranted.  Prior to January 2013, the Veteran exhibited nearly normal range of motion to his lumbar spine.  The Veteran's June 2011 range of motion testing revealed 90 degree flexion, and 240 degrees of combined range of motion to his thoracolumbar spine.  Thus, the Veteran's increase is warranted from the date in which his range of motion limitations were observed in January 2013.  

The criteria for a higher rating, which requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, have not been met.  A disability rating in excess of 20 percent is also not warranted based on the formula for rating intervertebral disc syndrome based on incapacitating episodes as there is no evidence the Veteran's lumbar spine strain has required bed rest prescribed by a physician at any point during the pendency of this appeal.  

Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent, which is above the minimum compensable rating of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.

Regarding the Veteran's neurological symptoms related to his lumbar spine, the Board acknowledges the Veteran's complaints of low back pain that radiated into his right lower extremities.  However the medical evidence fails to definitively show neurological deficits to his lower extremities.  The private January 2013 report indicates that the lumbar radiculopathy was probable, but that more testing is necessary to delineate.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any objective neurological manifestations in the lower extremities for all periods under consideration sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's residuals of a lumbar strain is not inadequate.  The Veteran complains of pain, and problems with sitting, walking, lifting, and carrying.  The Veteran's range of motion, and the functional impact of his lumbar disability is contemplated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably assess the service-connected lumbar spine disability; thus, the schedular evaluations are adequate to rate the Veteran's residuals of his lumbar strain.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Headaches

The Veteran has been assigned a 30% rating for his headache condition, under Diagnostic Code 8100, effective from December 2012.  The Veteran seeks an increased initial rating.

Under Diagnostic Code 8100, which addresses headaches, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran stated in December 2012 that he suffers from headaches on a constant basis.  In October 2014 the Veteran stated that because of his headaches he lost his job and that since May 2013 he has been unable to work at all.  The Veteran stated that when he experiences headaches he cannot concentrate because of extreme pain, and discomfort.  The Veteran stated that when experiencing headaches he cannot be exposed to light or noise, and he must go to a quiet dark place.  The Veteran stated that when he experiences a headache he must lay down for three and half to four hours.  The Veteran stated that he experiences headaches at least every other day.  

In October 2013 the Veteran underwent a headaches DBQ.  In review of the Veteran, the examiner noted the Veteran's diagnosis of tension headaches.  The examiner described the Veteran's headache symptoms and that he experiences pain in the frontal area to the back of the head.  The Veteran self-described his pain as a feeling of his head being put into a vise.  The Veteran stated that he experiences blurry vision and sensitivity to light, nausea and vomiting, the pain is throbbing in nature, and that he experiences headaches three times a week.  As treatment, the Veteran stated that he uses Ibuprofen, acetaminophen, and rest.  In review of the Veteran's symptoms the examiner noted that the Veteran experiences headache pain, which was categorized as pulsating or throbbing.  The Veteran was also found to suffer from nausea, vomiting, sensitivity to light, and changes to his vision due to his headaches.  The Veteran's headaches can be both less than a day or last up to two days.  The examiner noted that the Veteran experiences pain to both sides of his head.  The examiner determined that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner stated that the Veteran's headaches affects the Veteran's ability to concentrate.  

A November 2013 private Independent Medical Evaluation (IME) report from L.H. M.D is associated with the record.  The physician reviewed the Veteran's medical history and noted that the Veteran had headaches in-service which continued after service.  The physician noted the Veteran's complaint that his headaches can reach a pain level of eight out of ten.  The physician relayed the Veteran's nausea, and photophobia symptoms.  The Veteran relayed that medication and dietary changes had not prevented nor relieved his headache condition.  The Veteran reported that within the past three to four years his headaches occurred nearly daily.  The physician noted that the Veteran often does not eat after experiencing headaches due to his severe nausea.  The Veteran relayed that the pain to his head has made it impossible to work a steady job, and that he had been let go due to attendance issues multiple times.  The Veteran also noted that his headaches made it difficult to read or concentrate.  The Veteran also stated that his driving was affected due to his headaches.  The physician stated that the Veteran must lay down in a dark room when he experiences a headache.  The physician found that an impression of migraine headaches was appropriate, and that the frequency in his prostrating and prolonged attacks produce severe economic inadaptability.  The physician further opined that it would be impossible for the Veteran to sustain gainful employment as a result of his migraine condition.         

Resolving any reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal, the Veteran's headache disability has more closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In light of the foregoing, the Board finds that a 50 percent (maximum) schedular rating is warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  Thun, 22 Vet. App. at 111.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected migraine headaches.  Comparing his headache/migraine disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture as the exact effect of the Veteran's migraine symptomatology (i.e., frequent prostrating and prolonged attacks productive of severe economic inadaptability) is contemplated by the rating schedule.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

A total disability rating for compensation purposes may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341 (2013).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce as to the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  Based on the Board's grant of an increased evaluation for headaches, the Veteran meets the schedular criteria for a TDIU.  The determinative issue is whether the Veteran is unemployable due to his service-connected disabilities.

In determining whether the Veteran is entitled to a TDIU rating, consideration may be given to his level of education, special training and previous work experience, but neither his advancing age nor impairment from his nonservice-connection disabilities may be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intermittent disability, may not be used as basis for a total disability rating."  38 C.F.R. § 4.19.

After a review of the record the Board finds that the combined effects of the Veteran's disabilities preclude him from obtaining and maintaining substantial gainful employment.  The Veteran's musculoskeletal disabilities prevent the Veteran from walking, lifting or carrying and would make physical employment activities difficult.  Furthermore, as discussed above, the Veteran has frequent debilitating headaches which require rest in a dark, quiet, room.  The medical evidence also shows that the Veteran's headaches cause problems to his ability to concentrate and read.  Considering the cumulative impact of both his headache disability and his musculoskeletal disabilities on his occupational functioning as outlined above, the Board finds that the criteria for a TDIU are met.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to January 2013, an evaluation in excess of 10 percent for residuals of a lumbar strain is denied

Beginning from January 2013, an evaluation of 20 percent, but not greater, for residuals of a lumbar strain is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

A 50 percent rating, for the Veteran's migraines is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

A TDIU is granted.

REMAND

The Veteran was last afforded a VA examination for his left and right knee disabilities in June 2011.  At the examination he reported weakness, and pain.  The examiner did not comment as to whether there would be additional functional loss due to the reported weakness and pain.  As a result, the examination is inadequate.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995)( holding that an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.").

Accordingly, the Board finds that attempts must be made to obtain and secure any outstanding VA or private medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide the appropriate Authorization and Release consent forms for any private provider that has treated his left or right knee.

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.    Thereafter, afford the Veteran a VA examination to determine the severity of his right knee arthritis, and left knee chondromalacia.

a) All indicated tests and studies must be performed and all findings must be reported in detail, including x-rays and range of motion studies.  The examiner should identify and completely describe all current symptomatology.

b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

c) The examiner should note the degree of severity of any instability or subluxation of the knees, and determine if the knee locks, and if so, the frequency of the locking, and note the presence of any effusion into the joints.

d) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

e) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


